Citation Nr: 9907660	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for warts on the hands and 
feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota.

The case returns to the Board following a remand to the RO in 
November 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no medical evidence of complaint, diagnosis, or 
treatment or warts on the hands or feet during active 
military service or for many years thereafter.    

3.  The medical evidence of record contains no probative 
evidence of any causative or aggravating relationship between 
the warts on the veteran's hands and feet and the service-
connected penile warts.  


CONCLUSIONS OF LAW

1.  The warts on the veteran's hands and feet were not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).      

2.  The warts on the veteran's hands and feet are not 
proximately due to or the result of, and are not aggravated 
by, the service-connected penile warts.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 (1998); Allen v. 
Brown, 7 Vet.App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veteran's service medical records showed that the veteran 
was treated for warts on the penis, diagnosed as condylomata 
acuminata.  Records were negative for the complaint or 
treatment of warts on other parts of the veteran's body.  

In connection with an unrelated claim, the veteran was 
afforded a VA examination in September 1976.  The examiner 
recorded no complaints or findings regarding warts or other 
skin disorder on any surface of the veteran's body. 

In January 1993, the veteran submitted an informal claim for 
service connection for warts on the penis, hands, and feet.  
In a February 1993 statement, he explained that he was 
treated in service for warts on the penis.  The problem 
recurred about every year.  He now had warts on the penis, 
feet, and hands.  

VA medical records showed complaints of warts on the penis 
and hands in 1987.  Examination confirmed the presence of 
three pedunculated warts on the shaft of the penis and one 
wart on the right palm.  In April 1991, the veteran presented 
with complaints of warts on the penis and hand.  Dermatology 
notes dated in July 1991 indicated that the veteran reported 
a long history of recurrent condyloma acuminata.  He also 
related having a wart on the left fifth finger.  Examination 
revealed multiple small, brown, verrucous papules on the 
penile shaft.  There was also a verrucous papule on the left 
fifth finger.  The diagnosis was condyloma and verruca 
vulgaris.  Podiatry consultation notes dated in December 1992 
indicated that the veteran had multiple warts on the plantar 
aspect of the left second, third, and fourth toes.  The wart 
under the second toe was excised.  An undated record 
contained the veteran's history of penile condylomata since 
1976.  He also had verruca on the left foot.  Examination 
found two condensed areas of flat papules on the penile 
shaft.  In addition, the left third and fourth toes had 
adjacent verrucous papules.  The diagnosis was recurrent 
condylomata acuminata and verruca vulgaris.  

In a July 1993 rating decision, the RO awarded service 
connection for penile warts, but denied service connection 
for warts on the hands and feet.  The veteran timely appealed 
that decision.  In his notice of disagreement, the veteran 
claimed that the virus that caused the warts all over his 
body began while on active duty.  

Additional VA medical records showed that the veteran was 
admitted for domiciliary care for alcohol dependence from 
December 1992 to January 1994.  During his stay, he was 
treated for warts and calluses on the feet and penile warts.

The veteran testified at a personal hearing in August 1994.  
He believed that he had a virus that was responsible for the 
warts on the penis as well as on the hands and feet.  He had 
another appointment at a VA facility for removal of the 
warts.  He had not received any medical care for the warts 
since his discharge from inpatient care in January 1994.  The 
veteran currently had a wart on his hands.  Warts on other 
parts of the body were usually treated when he sought 
treatment for the penile warts.     

VA outpatient progress notes dated in September 1994 showed 
that the veteran presented with complaints of penile warts.  
He had had them for 20 years and sought treatment once or 
twice a year.  He had been treated with some type of topical 
medication, though freezing seemed to keep them under 
control.  Examination revealed multiple small, dark warts on 
the underside of the penis.  The physician also found a wart 
on the left palm and two warts on the left elbow.  The 
diagnosis was penile warts.  

The veteran testified before a member of the Board in August 
1996.  He averred that he developed penile warts while he was 
in basic training.  He had the warts removed several times in 
service.  The veteran testified that he did not have warts on 
his hands and feet in service.  He first noticed warts on the 
hands and feet within five years after service.  He never 
asked, and was never told, whether the penile warts and the 
warts and the hands and feet were the same condition.  The 
veteran currently had warts on his foot.  He had no warts on 
the hands.  

In December 1996, pursuant to the Board's remand, the RO 
advised the veteran in writing to provide medical evidence 
from all private of VA providers, or to submit the names and 
addresses so that the RO could request the information.  The 
RO did not receive a response to this letter.   

In May 1997, the veteran was afforded a VA examination.  He 
reported developing warts over multiple areas of the hands, 
feet, and penis in 1974.  The warts recurred every three to 
four months.  The warts on the hands had not recurred for 
about one year.  The veteran was not aware of any viral 
studies performed to compare the warts on the penis with 
warts on the other body areas.  Examination of the hands 
revealed no scars or obvious warty lesions or rashes on any 
sort.  Examination of the feet revealed some mild scaling 
between the left fourth and fifth toes associated with recent 
nitrogen cautery.  There was no recurrence at two months post 
treatment.  Examination of the penis found two or three 
brownish warty-appearing lesions, each measuring between one 
and three millimeters.  The diagnosis was chronic recurrence 
of warts of the hands, feet, and penis, with onset in all 
three areas in 1974.  The examiner offered the following 
opinion: "It is my opinion that the claim that the penile 
lesions are also service connected in addition to the hand 
and foot lesions is certainly justified since he claims that 
the penile lesions came on at the same time as the hand and 
foot lesions, and he had received treatment in all three 
areas on a three times a year basis or so for the last 20 
some years."    

The RO requested further clarification of the reasons and 
bases for an opinion regarding the possible relationship 
between the service-connected penile warts and the warts on 
the veteran's hands and feet.  In November 1998, the RO 
received an opinion from a VA dermatologist.  She reviewed 
the claims folder, including findings from the previous VA 
examination.  She indicated that the veteran reported a 
history consistent with common warts of the hands and feet 
and with genital warts of the penis.  The veteran related 
that the warts involving these areas all began at 
approximately the same time in 1974.  The dermatologist 
explained that warts were generally caused by a virus, called 
human papillomavirus (HPV).  However, different types of HPVs 
tended to cause warts in specific parts of the body.  She 
stated that, most likely, the penile warts were caused by a 
type of HPV that was distinct from the type of HPV that 
caused hand and foot warts.  The dermatologist conceded that 
she could not entirely rule out the possibility of a 
relationship between the warts without HPV type testing.  
However, such testing was rarely done in a clinical setting.  
The dermatologist concluded that it was more likely than not 
that the HPV types causing the hand and feet warts were 
different from the HPV type causing the penile warts.  She 
indicated that her opinion and rationale was based on several 
dermatological texts, which she cited in full.   


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
warts on the hands and feet on any basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The veteran's service medical 
records are completely negative for any report or treatment 
of warts on the hands and feet.  In addition, the VA 
dermatologist opined, based on discussed medical principles 
and cited medical texts, that it was more likely than not 
that the warts on the hands and feet were caused by a HPV 
different that the HPV that caused the service-connected 
penile warts.      

The Board acknowledges that the May 1997 VA examiner opined 
that the veteran's claim that there was a relationship 
between the penile warts and the warts on the hands and feet 
was justified.  However, the Board finds this opinion less 
probative and credible than the November 1998 opinion of the 
VA dermatologist.  First, the opinion of the VA examiner was 
based on the veteran's report that the warts on the penis, 
hands, and feet all began at about the same time in service 
in 1974.  As already stated, however, the service medical 
records do not support the veteran's contentions.  In 
addition, the Board emphasizes that, during the his August 
1996 hearing, it was the veteran's sworn testimony that he 
did not have warts on the hands and feet during service, but 
that he first noticed the warts within five years after 
service.  A medical opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993); Elkins v. Brown, 5 Vet. App  474, 
478 (1993).  Second, the examiner provided no support for his 
opinion other than the veteran's reports of simultaneous 
onset and history of treatment.  As compared to the VA 
dermatologist, he cited no medical principles considered or 
medical texts consulted.  

In summary, there is no medical evidence of warts on the 
hands and feet in service and no medical evidence suggesting 
any causative or aggravating relationship between the 
service-connected penile warts and warts on the hands and 
feet.  Thus, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
warts on the hands and feet.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.310.     

If the veteran wishes to complete his application for service 
connection for warts on the hands and feet, he is free to 
submit medical evidence to show that he had hand and foot 
warts in service or to rebut the November 1998 opinion of the 
VA dermatologist as to the etiology of the hand and foot 
warts.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for warts on the hands and 
feet is denied.  



		
	WAYNE M. BRAEUER	
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

